Citation Nr: 1706788	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  09-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Y. B.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to August 1990.  He also had active duty training with the United States Army Reserve from October 1984 to March 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

The preponderance of evidence is against a finding that any claimed left ear hearing loss by the Veteran is etiologically related to any incident of his active service. 


CONCLUSION OF LAW

The criteria to establish service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2007.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that left ear hearing loss disability is due to acoustic trauma during active service.  A review of the evidence of record, to include VA medical records, several VA examinations, and lay statements show that the preponderance of the evidence is against a finding that any current hearing loss claimed by the Veteran is etiologically related to any incident of active service.  Therefore, the claim for service connection must be denied. 

Impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. § 3.385 need be shown by the results of audiometric testing during a claimant's period of active service.  38 C.F.R. § 3.385 (2015); Ledford v. Derwinski, 3 Vet. App. 87 (1992).  However, to constitute a hearing loss disability, for which service connection can be granted, the requirements of 38 C.F.R. § 3.385 must be met.

Therefore, the threshold question that must be addressed is whether the Veteran's claimed hearing loss qualifies as a disability, as defined by VA.  In the absence of proof of a present disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

After a thorough review of the service medicals records, post-service VA medical records, and a VA audiological examinations, the Board finds that the Veteran's hearing in the left ear does meet the regulatory definition to constitute a hearing loss disability.  The record contains several VA examinations conducted throughout the claims period that offer objective audiological results of the Veteran's hearing acuity and speech recognition.  Those examinations were conducted in May 2016, September 2015, March 2015, May 2014, and May 2012.  Objective pure-tone threshold evaluations from those examinations for the left ear all note normal hearing in the left ear for VA purposes.  In every VA examination, no threshold frequencies registered above 40 decibels, and in no instance has three or more threshold frequencies registered above 26 decibels.  However, in the May 2012 VA examination, the Veteran's speech discrimination result was noted at 88 percent, which constitutes hearing loss for VA purposes. 38 C.F.R. § 3.385 (2016).  

While the Board recognizes that, the Veteran's audiological results from May 2012 were the only results that demonstrated the left ear as qualifying as a VA disability, the Board finds that, nonetheless, is sufficient to constitute as a disability for establishing service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Board finds that the preponderance of the evidence is otherwise against a finding that a current left ear hearing loss disability is shown.  Nonetheless, the Board will consider whether service connection would be warranted for any left ear hearing loss disability if shown.

With regard to an in-service incident, the Board notes that an in-service incident has also been established record, and conceded by the VA.  The record shows that the Veteran has continuously and consistently asserted that he experienced noise exposure and acoustic trauma during his active duty.  Specifically, the Veteran notes that he drove heavy armored trucks and trained with guns and rifles during active service.  While the Veteran admitted to wearing some ear protection, the Veteran still maintains that noise trauma was the cause of his current hearing loss.  

The Board finds that in-service injury or incident has also been established.  The Board not only finds that the Veteran's lay contentions to be both credible and competent, that exposure must have also been conceded by the VA in granting service connection for the Veteran's right ear hearing loss.  Therefore, the Board finds that in-service noise trauma has been conceded by VA.     

Finally, moving to the final requirement for establishing service connection, the evidence of record must establish that a current disability is etiologically related, or caused, by an in-service incident or injury.  The Board finds that the preponderance of evidence is against the finding of any nexus between the Veteran's in-service acoustic trauma and a current disability.  Specifically, in evaluating various VA examinations and addendum opinions of record, from May 2012, November 2012, September 2013, May 2014, March 2015, September 2015, and May 2016, those opinions show resoundingly that to the best knowledge of the medical professionals who have examined the Veteran and his medical history, any hearing loss the Veteran currently experiences in the left ear is not etiologically related or caused by any aspect of active service. 

Specifically, the Board notes that the May 2012 VA audiological examination was the only examination that offered audiometric results that met the objective regulatory criteria for hearing loss disability.  During that examination the Veteran's speech discrimination for the left ear registered as 88 percent.  However, when opining regarding the etiology of hearing loss, the VA examiner noted that as there was no threshold shift of the Veteran's hearing between entry and exit from active service, any hearing impairment experienced by the Veteran in the left ear was less likely than not due to active service.  

The May 2012 VA examiner, further clarified those findings in an November 2012 addendum opinion which again concluded that any left ear hearing loss was not due to his service, and more likely due to the Veteran's civilian employment after service.  As rationale, the examiner again noted the lack of threshold shift during the entrance and separation examinations, and the fact that the Veteran also tended to suffer noise exposure after he left service for a significant period of a civilian career as a truck driver.  While the Board recognizes that in providing the addendum opinion, the examiner checked the box in the affirmative for a positive nexus for the Veteran's left ear, the examiner explicitly noted in the written portion of the report that no such nexus was present.  The examiner even subsequently re-affirmed the negative nexus opinion in an email, noting that he erroneously checked the wrong box, and that there was no etiological nexus between service and left ear hearing loss.  Therefore, the Board finds that the VA examiner's error does not constitute as a positive opinion establishing a nexus for the Veteran's claimed condition and his service. 

A review of the remaining VA examinations during the latter period of the appeals process shows the same, or similar, opinions regarding left ear hearing loss.  In none of those VA examinations does the Veteran's left ear hearing acuity diminish to a level in which VA would consider a hearing disability.  Pure-tone thresholds and speech discrimination results for the left ear all registered below 26 decibels and above 94 percent, respectively, in each of those examinations.  However, assuming an existing current disability of hearing loss, all examinations remained consistent in concluding that left ear hearing loss was not due to active service. 

Specifically, in a September 2013 addendum opinion, the VA examiner, after a thorough review of the claims file and medical history opined that left ear hearing loss was less likely than not due to service, noting again the lack of threshold shift and that fact that the Veteran's primary military occupational specialty (MOS) was administrative, and exposure to noise and acoustic trauma was at best minimal. 

In another addendum opinion acquired in May 2014, the VA examiner, after an extensive analysis of the Veteran's medical history and claims file, found that not only did the Veteran not have from a current disability, but that any claimed hearing loss in his left ear was not etiologically related to any noise trauma during service.  The examiner again opined that there was no evidence of a threshold shift in the left ear when exiting service, and that the Veteran's civilian career as a truck driver for more than 15 years was likely the cause of any hearing loss in the left ear.  With regard to an actual diagnosis, the examiner noted explicitly that the May 2012 speech recognition results were incorrect and an aberration, especially in light of the totality of the audiological history which identified completely normal speech recognition, by VA standards.

In a March 2015 VA examination, the Veteran was again provided an audiological examination testing both pure-tone thresholds and speech discrimination.  The results again noted no hearing loss disability in the left ear under VA standards, with a speech discrimination of 94 percent.  The examiner provided a negative nexus opinion regarding any claimed left ear hearing loss and service.  Similar to the prior nexus opinions, the examiner noted the lack of a threshold shift during service, and a significant history of civilian noise exposure during a long career after service.  The examiner also noted that the Veteran has stated that he was provided hearing protection during service.  Therefore, the examiner concluded that it was less likely than not that any left ear hearing loss was due to active service. 

In a September 2015 VA audiology examination, the Veteran's left ear hearing loss was again assessed within normal limits for VA purposes.  However, again, the examiner noted that with regard to any claimed hearing loss in the left ear, the medical evidence of record did not demonstrate any etiological connection active service.  Providing a similar rationale as prior nexus opinions, the examiner again noted the lack of any threshold shift between the entrance and separation examinations, therefore offering no evidence that any hearing condition currently present in his left ear was related to service. 

Finally, in a May 2016 VA examination, the Veteran's hearing was tested and the results demonstrated were above those that would qualify as hearing loss for VA purposes.  Regardless, the examiner provided a nexus opinion regarding any claimed hearing loss in the left ear.  Specifically, the examiner noted no etiological connection between the claimed hearing loss and service, again noting that upon separation from service in 1990, there was no evidence of a threshold shift in the Veteran's hearing acuity from when he entered service in 1984.  The examiner note that during service, specifically in a 1987, the Veteran's hearing acuity significantly decreased for a period.  However, at separation from service, the Veteran's hearing returned to a level comparable to the results at entrance to active service.  The examiner noted that the decrease in his hearing acuity during service was acute and an aberration, as the audiological results surrounding that examination demonstrated normal hearing.  
 
The Board recognizes that the Veteran's right ear is currently service-connected for hearing loss.  The discrepancy between the Veteran's left ear and right ear conditions is that a significant threshold shift occurred during service in the right ear and was noted on the Veteran's separation examination, whereas none could be attributed to the left ear.  Here, a positive nexus opinion was provided by the May 2016 examination report for the right ear.  The VA examiner noted that unlike the left ear, the Veteran's right ear, at separation from service, demonstrated a significant threshold shift from entrance to service.  Specifically, the Veteran's audiometric pure-tune in decibels for entrance examination in 1984 and separation examinations in 1990 are: 




HERTZ


Right 
500
1000
2000
3000
4000
1984 
5
0
0
0
0
1990
25
15
5
15
5

 



HERTZ


LEFT
500
1000
2000
3000
4000
1984 
5
0
0
0
0
1990
5
0
5
5
5

The Board finds that the May 2016 VA examiner's opinion regarding the difference between the Veteran's right and left ear threshold shifts to be highly probative in ultimately concluding that, unlike the right ear, the threshold shift in the left ear was insufficient to constitute a positive nexus to current asserted left ear hearing loss.   

The Board notes that a review of the medical records, to include the service and post-service medical records are silent on any complaints, treatment, or evaluations showing hearing loss within one year after separation from service in 1990.  In fact, with one exception that has been discussed, the Veteran's medical records do not show any diagnosable hearing loss.  The records are also silent on any opinions regarding etiology of any of the Veteran's claimed hearing disability. 

The Board acknowledges the fact that the Veteran has consistently asserted that noise exposure during active duty service caused left ear hearing loss.  The Board notes that the Veteran is competent to attest to lay observable symptoms such as decreased hearing.  However, he is not competent to evaluate the specific levels of hearing deficiency as to constitute hearing loss under VA regulations.  Similarly, he is also not competent to speak to such complex medical issues as to the etiology of hearing loss.  Nexus opinions have been provided by several medical examiners with the appropriate education, experience, and training.  38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the VA examiners' opinion from the VA examinations provided during the pendency of this claim are most probative in determining the etiology of the Veteran's hearing loss.  As those opinions are against the claim, the Board finds that the Veteran's claim for service connection must be denied for his left ear.  The Veteran has not submitted any contrary competent medical evidence that would otherwise support the claim.

Finally, the Board notes that service connection may also be granted on a presumptive basis for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during active service. That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303 (b) (2016).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309 (a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran's hearing loss has not shown to have manifested to a compensable degree within a year after service.  A review of the record shows the Veteran's hearing to be normal under VA regulations, with no additional auditory or medical evidence within a year after separation from service.  Even considering any lay statement from the Veteran regarding continuous problems with his hearing, there is no medical evidence, with objective test results, that demonstrates that Veteran had a compensable degree of hearing loss within one year following service.  The Board notes that even applying the notes from the Veteran's earliest VA medical records from May 2006, December 2006, and April 2008, the Veteran's hearing was noted to be normal.  Therefore, the Board finds that the lack of competent evidence of the Veteran's claimed hearing loss in his left ear since separation from active service precludes the application of presumptive service connection for his hearing loss in his left ear.  While the Veteran has complained of symptoms of hearing loss since service, those are not corroborated by any evidence, and the Veteran, while capable of noting decreased hearing, cannot, as a lay person, determine if any hearing difficulty rose to the objective level of severity as to qualify as a disability under VA law.  Therefore, the Board finds that the Veteran's claim must be denied on a presumptive basis. 

Consequently, the Board finds that the preponderance of evidence is against the claim for service connection on both a direct and presumptive basis.  A preponderance of the competent medical evidence of record is against a finding that left ear hearing loss is related to service or any noise exposure during service, or that left ear hearing loss that constitutes an organic disability of the nerves manifested to a compensable degree within one year following service.  Accordingly, the Board finds that the preponderance of evidence is against the claim, and the claim for service connection for left ear hearing loss must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for left ear hearing loss is denied. 



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


